Citation Nr: 0305453	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for psychiatric disability.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret




INTRODUCTION

The veteran had active duty from December 1973 to December 
1977 and from May 1979 to January 1980.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied service connection for 
anxiety and depressive disorders, as well as for a 
personality disorder.  The claim of entitlement to service 
connection for a personality disorder was denied in an August 
2002 Board decision.  Also in August 2002, the Board elected 
to undertake further development on the issue of entitlement 
to service connection for psychiatric disability.  The 
additional development has been completed and that claim is 
again before the Board for appellate consideration.  


FINDING OF FACT

A psychiatric disability is not shown to have been present 
during either period of active duty, and postservice findings 
pertaining to psychiatric disability, including anxiety 
disorder, depressive disorder, bipolar disorder or phobic 
disorder, are not shown by medical evidence to be 
etiologically related to either period of active duty.  


CONCLUSION OF LAW

Psychiatric disability, including anxiety disorder, 
depressive disorder, bipolar disorder or phobic disorder, was 
not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the veteran has been notified in the November 1999 
rating decision, the December 1999 statement of the case, and 
the October 2001 supplemental statement of the case of the 
evidence necessary to substantiate his claim for service 
connection for an acquired psychiatric disorder, and of the 
applicable laws and regulations.  In August 2002, the RO sent 
the veteran a letter informing him that VA needed the records 
pertaining to his private medical treatment for his 
psychiatric disability.  He was requested to complete 
enclosed forms authorizing and consenting to the release of 
his private medical records to VA.  Additionally, he was 
requested to identify the VA facility where he had received 
psychiatric treatment between 1980 and 1989.  The VA letter 
informed him that it would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  Additionally, along with a copy of the 
November 1999 rating decision, the veteran was sent a VA Form 
4107 explaining his rights in the VA claims process.  The 
Board finds that the discussions in the rating decision, the 
statement of the case, and the supplemental statement of the 
case, along with the August 2002 VA letter, adequately 
informed the veteran of the evidence needed to substantiate 
his claim and complied with VA's notification requirements 
that are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board notes the authorization forms were not 
returned by the veteran, and he failed to provide the 
information pertaining to his VA treatment between 1980 and 
1989.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim(s).  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the veteran's service medical 
records and VA medical treatment records since service.  In 
keeping with its duty to assist, VA provided the veteran with 
a VA psychiatric examination in November 2002.  The Board 
notes that the veteran indicated on his January 2000 
substantive appeal that he did not desire to appear at a 
hearing before a member of the Board, and that the veteran's 
representative indicated in a March 2003 statement that the 
veteran did not have any additional evidence to submit with 
regard to his claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist under the circumstances of this case.  

Factual Background

For the first period of service in the Air Force, the 
psychiatric evaluation was normal on entrance examination.  
The service medical records show that the veteran complained 
of depression in July 1977.  The assessment was social 
maladjustment.  The veteran elected not to have a medical 
examination in conjunction with his separation from active 
duty. 

For the second period of service in the Navy, on entrance 
examination, the veteran did not indicate a history of 
nervous trouble.  The psychiatric evaluation was normal.  In 
June 1979, the veteran was seen in an emergency room for a 
drug overdose.  On a subsequent medical evaluation, it was 
the opinion of two health-care professionals, one a 
physician, that the overdose was an impulsive suicidal 
gesture related to severe marital problems.  The diagnosis 
was acute situational reaction with suicidal gesture.  In 
September 1979, the veteran requested to see a psychiatrist 
for depression.  He gave a history of two suicide attempts in 
the past that he had not reported upon entrance into the 
Navy.  Severe claustrophobia was noted.  The assessment was 
inadequate personality.  In November 1979, the veteran was 
hospitalized for evaluation of complaints of nervousness and 
claustrophobia.  The initial impression was an immature 
personality and mild situational disturbance.  

After further hospitalization for the purpose of a Medical 
Board report, there was a long history of inadequate, 
impulsive behavior.  It was noted that the veteran was facing 
imminent deployment and was very frightened of sea duty, 
feeling that he could not tolerate it.  He reported similar 
emotional difficulties prior to his enlistment.  Mental 
status examination revealed no psychosis or disabling 
neurosis.  Judgment was considered impulsive and immature.  
He gave a history of severe episodes of depression with at 
least two suicide attempts following life's stress crises, 
which had resulted in his discharge from the United States 
Air Force.  He indicated that he had been twice married and 
twice divorced, and had enlisted in the Navy "to leave 
home".  Throughout the hospitalization, there was no 
evidence of psychosis or disabling neurosis.  It was noted 
that the veteran remained highly unmotivated for service and 
consistently employed helplessness as a way to manipulate 
others into relieving his distress.  The diagnoses were 
severe immature personality disorder and mild situational 
disturbance, resolved.  

After a review of the record and the findings, the Medical 
Board found evidence of an inherent preexisting personality 
disorder that was not aggravated by service.  The Medical 
Board's diagnoses were severe immature personality disorder 
and mild situational disturbance, resolved. The veteran was 
subsequently discharged from the service because of the 
personality disorder. 

VA outpatient records, dated from 1986 to 2001, showed that 
the veteran was seen in 1986 for a complaint of feeling 
nervous and depressed.  It was noted that he had been 
hospitalized the year before (May 26 to June 4,1985) with 
diagnoses of adjustment disorder and depression, and that 
since that time had been seen on numerous occasions in the 
mental health clinic.  From December 1988 to August 1989, the 
veteran was seen several times by VA and he was treated with 
medication.  On one occasion, his symptoms were attributed to 
major life changes and on another to situational depression.  
An April 1999 record noted that the veteran had worked for 
many years as an instructor at a truck driving school but had 
left to drive 18-wheelers because he experienced problems 
with his students.  Thereafter, he had begun to experience 
anxiety/panic attacks concerning driving across bridges.  He 
also referenced a phobia about getting his hair cut.  He 
indicated that he had returned to being an instructor at the 
driving school and that things were going great, with his co-
workers noticing a marked difference in his behavior.  He 
indicated that he had been married and divorced six times, 
and that he had experienced anxiety and phobic reactions 
since the age of twenty-four.  A December 1999 record noted a 
history provided by the veteran of psychiatric treatment 
following his 1980 separation from the Navy until 1989 when 
he stopped treatment because he felt it would preclude him 
from being a truck driver.  He stated that he continued to 
have problems with anxiety and depression and had reentered 
treatment the year before with a local psychiatrist due to 
his anxiety having become worse.  It was noted that his 
phobia about driving over bridges had caused him to stop 
driving trucks, but that since his current treatment had 
lessened his phobia he was able to now drive over bridges and 
worked as an instructor for driving 18-wheelers.  He 
indicated that his feelings vacillated between low feelings 
(suspicion of others, depression, discomfort around others, 
others being against him, low self-esteem, and tearful 
episodes) and good feelings (on top of the world, confident, 
and comfortable around others).  The diagnoses were anxiety 
disorder, phobic disorder, and bipolar mood disorder versus 
cyclothymia.  Records dated in 2000 and 2001 show that the 
veteran was on medication for anxiety and depression.  He was 
seen several times by a psychiatrist, who diagnosed 
depressive disorder. 

The veteran underwent a VA psychiatric examination in 
November 2002 for the purpose of identifying his psychiatric 
disorders and the etiology of any disorder.  The examination 
report showed that the examiner undertook a careful and 
thorough review of the claims file prior to his examination 
and assessment of the veteran's psychiatric problems.  The 
veteran described his only psychiatric symptom as being 
excessive worry, in that he worried about everything.  He 
also stated that because he had experienced so many failures 
in his life he was simply expecting the next one.  On mental 
status examination the veteran exhibited the following 
characteristics: he was fairly verbal; he tended to hesitate 
a little prior to answering questions; he was cooperative; he 
had no impairment of thought processes or communication; he 
had no delusions or hallucinations; he was not psychotic, 
suicidal, or homicidal; he did not exhibit inappropriate 
behavior; his personal hygiene was well maintained; he was 
oriented in all spheres; his memory was intact; he had no 
other obsessive or ritualistic behaviors; his speech had a 
satisfactory rate and flow; and he had no history of panic 
attacks.  The examiner noted that while the claims file 
showed that the veteran had a prior psychiatric history, he 
now denied such history.  The examiner described the 
veteran's depressions as situational only and stated that he 
had a simple bridge phobia of four years' duration.  The 
examiner opined that the veteran had an anxiety disorder that 
was related to worry, which was somewhat excessive but not 
disabling, and which had been more likely than not a lifelong 
disability.  

Principles Relating to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  



Merits Determination

The veteran argues that he has a psychiatric disability that 
had its origin during his military service.  

After a careful and longitudinal review of the evidence 
presented in this case and for the following reasons, the 
Board finds that veteran's psychiatric problems are unrelated 
to his active military service.  During service he was found 
to have an immature personality disorder.  The evidence shows 
that his bridge phobia developed many years after service as 
a result of driving 18-wheelers.  Although the veteran was 
seen for nervousness in service, it is the medical opinion of 
the psychiatrist who evaluated him at the November 2002 VA 
psychiatric examination that his anxiety disorder, which was 
related to worry, had been a lifelong problem.  There has 
been no medical evidence presented that links a bipolar 
disorder to service.  In the absence of medical evidence that 
links any current psychiatric disability, including anxiety 
disorder, depressive disorder, bipolar disorder and phobic 
disorder, to military service, the preponderance of the 
evidence is against the claim and the reasonable doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the veteran has offered his own arguments and testimony 
to the effect that he believes he has an acquired psychiatric 
disorder that is related to his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has a psychiatric 
disability related to military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

                                                                                              
(Continued on next page)


ORDER

Service connection for a psychiatric disability, including 
anxiety disorder, depressive disorder, bipolar disorder and 
phobic disorder, is denied. 



	                        
____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

